Opinion by
Mr. Justice Cohen,
Appellant (Local),1 a labor organization representing the Allegheny County Prison employees, was involved in a controversy over allegedly inadequate and unfair wage and salary schedules of prison employees. *656Local requested appellee (Salary Board)2 to establish a three-man panel to review their grievances and to make recommendations thereon under the provisions of the Act of June 30, 1947, as amended. When Salary Board refused to act on the request, Local instituted a complaint in mandamus to compel Salary Board to establish this panel. Both parties moved for judgment on the pleadings, Salary Board contending that the Allegheny County Board of Prison Inspectors (Prison Board) was the proper party to appoint a panel under the Act of 1947. The lower court entered judgment on the pleadings in favor of Salary Board and this appeal followed.
The Act of 1947 provides, inter alia, that: “In order to avoid or minimize any possible controversies by making available full and adequate governmental facilities for the adjustment of grievances, the governmental agency involved, at the request of the public employes, shall, within fifteen (15) days of such request, set up a panel of three members, one to be selected by the employes, one by the governmental agency, and the two so selected to select a third member.” Act of June 30, 1947, P. L. 1183, §1, as amended, 43 P.S. §215.1 (1962 Supp.) (Emphasis supplied).
The narrow issue confronting us, therefore, is whether Salary Board is the “governmental agency involved” under the aforesaid Act. We conclude that it is not.
Under the Act of March 23, 1865, P. L. 607, as amended by the Act of 1941, P. L. 829, Prison Board is responsible for the control, management, maintenance, and discipline over prison matters and prison employees. See Miller v. County of Allegheny, 109 Pitt. *657L.J. 136, 137 (1961). Since Prison Board is the agency exercising direct supervision over the employment activities of the members of Local, it is the body to whom the legislature contemplated that grievances should be submitted.
In addition, the salary schedules of prison employees cannot be considered by Salary Board without a request first being made to that body by the executive head of Prison Board. See Simon v. Allegheny County, 337 Pa. 436, 11 A. 2d 868 (1940).3 Absent such a request, Salary Board is powerless to act in this case.
For these reasons we hold that Prison Board and not Salary Board is the “governmental agency involved” under the Act of 1947 and consequently it is the body that should establish a panel of arbitrators under the provisions of that Act.
Order affirmed.

 We note that in contravention of Pa. R. C. P. 2152, this action was brought in the name of the union and not by members of the association as trustees ad litem. However, since appellee-Salary Board did not object to this defective procedure, we shall consider this case on the merits.


 The executive head of Prison Board should also have been joined as a party-plaintiff under the terms of the Act of July 28, 1953, P. L. 723, §1825, 16 P.S. §4825.


 It is true that under the Act of July 28, 1953, P. L. 723, §1824, 16 P.S. §4824, Salary Board can revise salary schedules on its own initiative at its annual meeting. However, under our holding in this ease, i.e., that the “governmental agency involved” is the body exercising direct supervision, our result would be the same even at the time of the annual meeting.